Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 14 , 2022




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00269-CR

                    IN RE BRETT DAVID BOGUS, Relator


                   On Appeal from the 176th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1433472-A

                         MEMORANDUM OPINION

      On April 13, 2022, relator Brett David Bogus filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator claims on August 28, 2015, the 176th District
Court entered an unauthorized, illegal sentence of confinement for twenty years in
trial court cause number 1399452. See Bogus v. State, No. 14-15-00832-CR, 2017
WL 1366674, at *1 (Tex. App.—Houston [14th Dist.] Apr. 13, 2017, pet. ref’d)
(mem. op.) (not designated for publication).
       While the courts of appeals have mandamus jurisdiction in criminal matters,
only the Texas Court of Criminal Appeals has jurisdiction to grant relief in a
post-conviction habeas corpus proceeding. Padieu v. Court of Appeals of Tex.,
Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Ater v. Eighth Court of
Appeals, 802 S.W.3d 241, 243 (Tex. Crim. App. 1991). Relator’s complaints relate
to matters that were presented or should have been presented in his application for
a writ of habeas corpus to the Texas Court of Criminal Appeals pursuant to article
11.07 of the Texas Code of Criminal Procedure.1

       To the extent that habeas corpus relief is available, relator must seek that
relief in the Court of Criminal Appeals.2 We dismiss relator’s petition for want of
jurisdiction.3



                                          PER CURIAM



Panel consists of Justices Wise, Bourliot and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).

       1
        See In re Bogus, No. WR-90,434-03, 2021 WL 115556, at *1 (Tex. Crim. App. Jan. 13,
2021); Ex parte Bogus, No. WR-90,434-01, 2019 WL 6139093, at *1 (Tex. Crim. App. Nov. 20,
2019).
       2
          See In re Bogus, No. 14-20-00728-CR, 2020 WL 6494973, at *1 (Tex. App.—Houston
[14th Dist.] Nov. 5, 2020) (orig. proceeding); In re Bogus, No. 14-20-00480-CR, 2020 WL
4461310, at *1 (Tex. App.—Houston [14th Dist.] Aug. 4, 2020, no pet.); In re Bogus, No.
14-20-00196-CR, 2020 WL 1469562, at *1 (Tex. App.—Houston [14th Dist.] Mar. 26, 2020, no
pet.); In re Bogus, No. 14-19-01007-CR, 2020 WL 372893, at *1 (Tex. App.—Houston [14th
Dist.] Jan. 23, 2020, no pet.); In re Bogus, No. 14-19-00778-CR, 2019 WL 5559915, at *1 (Tex.
App.—Houston [14th Dist.] Oct. 29, 2019, no pet.); In re Bogus, No. 14-18-00808-CR, 2018
WL 4495074, at *1 (Tex. App.—Houston [14th Dist.] Sept. 20, 2018, no pet.).
       3
         Because we are dismissing for lack of jurisdiction, we do not address any procedural
deficiencies with the mandamus petition or record.

                                             2